Title: To George Washington from Major General Philip Schuyler, 14 July 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany July 14th 1776

Soon after Bennet had left me I received a Line from General Gates, covering a paper, Copy of which I have the Honor to inclose.
Yesterday a Discovery is made of some desperate Designs of the Tories in this Quarter; I am bound by Oath not to divulge Names or particulars—Such Measures are taken that the Danger is I hope over and about one O’Clock this Morning four of the Conspirators, amongst whom is a Ringleader, were apprehended about three Miles from Town. I have ordered two Companies of Van Schaick’s immediately to march from Fort George to this place. I am Dr Sir most truly Your Excellency’s obedient humble servant

Ph: Schuyler

